Citation Nr: 1634218	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  10-36 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with mixed anxiety and depression.

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to an increased rating for residuals of bilateral eye injuries with probable traumatic glaucoma currently evaluated as 30 percent disabling, to include the issue of a rating in excess of 20 percent prior to February 2014, and in excess of 10 percent prior to August 2007.  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1954 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois in November 2007 and February 2011.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an increased rating for an adjustment disorder with mixed anxiety and depression, and service connection for a low back disability, are addressed below.  The issue of an increased rating for eye disability is addressed in the REMAND portion of the decision below and is remanded to the agency of original jurisdiction (AOJ).  VA will inform the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's adjustment disorder with mixed anxiety and depression results in no occupational but some social impairment (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; chronic sleep impairment; and mild memory loss, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

2.  The most probative evidence of record shows that the Veteran's low back disability was not shown in service, did not manifest itself in the first post-service year, and has not been linked to his military service.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for adjustment disorder with mixed anxiety and depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  A low back disability was not incurred in or aggravated by service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 1154, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).






Adjustment disorder with mixed anxiety and depression

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.  
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505.  

The Veteran's adjustment disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, to include adjustment disorder, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a). 

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  In evaluating the level of disability, it is also necessary to evaluate such from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

Facts and Analysis

In an October 2010 VA treatment note, the Veteran expressed experiencing what he termed as "disappointments" in life.  He expressed some fleeting suicidal ideation, but adamantly denied an intent to act or having a specific plan.  On examination, he was found to be oriented to person, place, date and situation.  His thoughts were logical and goal directed.  He denied hallucinations.  The Veteran's memory for remote, recent and immediate information was intact.  His judgment and speech were found to be normal, and his mood and affect were appropriate.

In another October 2010 VA treatment note, the Veteran reported experiencing little interest or pleasure in things.  He felt down or hopeless nearly every day, and had trouble sleeping almost constantly.  He also reported feelings of failure and guilt on a daily basis.  The Veteran denied feeling tired, having a poor appetite or overeating, having any trouble concentrating, or experiencing disturbing memories.  The Veteran did report some disturbing dreams and some re-experiencing of events.  The Veteran had no trouble with recall, loss of interest, feeling numb or nervous, or being easily startled.  He further reported some avoiding of thoughts and activities, feelings of distance, and difficulty concentrating.  The Veteran also endorsed trouble with sleeping and irritability.  He indicated that it was difficult for him to take care of things at home or get along with others, due to his depressive symptoms.  He denied suicidal ideation at that time.  

In an October 2010 VA telephone screening, the Veteran reported symptoms associated with a depressive episode, with little interest or pleasure for more than half the days, feeling down and hopeless nearly every day, and trouble sleeping daily.  He indicated no problems with energy, appetite, concentration, or agitation.  There were no psychotic or manic symptoms evident.  The Veteran endorsed some passive suicidal ideation in the past year.  

In a November 2010 VA treatment note, the Veteran expressed some anxiety about going blind.  He indicated that he had a friend living close by and enjoyed his friendship. 

A VA treatment note dated November 2010 shows a diagnosis of depression.  The Veteran reported significant anxiety and worry, and an inability to rest well.  The symptoms experienced by the Veteran were found to be a result of his girlfriend moving in with him.  He expressed some passive suicidal ideation, but did not have "true suicidal thoughts" or a plan.  

On examination, the Veteran was found to be neatly groomed and dressed.  He was alert, oriented, pleasant and cooperative with speech that was clear, coherent and goal-oriented.  His memory and cognition were intact.  The Veteran's mood was described as anxious but euthymic.  His affect was appropriate, and he denied thoughts of self-harm or harming others.  There was no evidence of a thought disorder or psychosis. 

In a November 2010 VA treatment note, the Veteran was found to be alert and oriented times three and appeared calm while conversing.  

In December 2010, the Veteran was seen at VA for complaints of anxiety.  He expressed doubt that his medication was working.  At that time, he was neatly groomed and dressed, alert and oriented.  He was found to be pleasant and cooperative with clear, coherent speech.  The Veteran's memory and cognitions were intact.  His affect was appropriate.  The Veteran reported he was sleeping poorly.  He denied thoughts of self-harm or harming others, and there was no evidence of a thought disorder or psychosis.  

In December 2010, the Veteran underwent a VA mental disorders examination.  At that time, he reported feeling anxious concerning possible blindness.  He reported some problems with memory, noting a recent onset in memory difficulties.  He reported some passive suicidal ideation, but without a plan or intention to act on such thoughts.  The Veteran reported irritability and a short temper.  He reported some problems with sleep, which he attributed to a problem with his back. 

As for employment, the Veteran noted that from 1964 to 1997 he owned his own trucks and worked for various trucking companies.  He had a good work history with no trouble getting along with co-workers.  The Veteran reported he was never written up or formally reprimanded on any job.  In 2002, he took a job at a car dealership but quit after a few months due to problems with his back.  The Veteran last worked hauling boat trailers in 2004, but was laid off for reasons he was never quite sure about, but possibly had something to do with the business closing.

On examination, the Veteran was found to be casually and appropriately dressed.  He was oriented in all spheres.  He was found to be open, forthcoming, friendly and cooperative.  His mood was stable and affect within normal limits.  There was no impairment of thought process or communication.  No delusions or hallucinations were noted.  Some inappropriate behavior was noted, in that the Veteran indicated he verbally lashed out at people and, in the past, had physically lashed out at them.  He endorsed passive suicidal ideation with no homicidal thoughts.  The examiner found the Veteran able to manage his activities of daily living without difficulty. Mild short and long-term memory problems were noted.  He denied panic attacks.  

No speech problems or impaired impulse control were noted.  The examiner found a depressed mood and anxiety, with some sleep impairment.  The Veteran was diagnosed with adjustment disorder with mixed anxiety and depression.  The examiner found that, due to the Veteran's loss of vision, he was experiencing some depression and anxiety symptoms, which would affect his interpersonal functioning in that he was somewhat withdrawn, disconnected and irritable.  The examiner found that the Veteran's adjustment depression and anxiety symptoms were at least as likely as not related to his service-connected eye disability. 

In his April 2011 notice of disagreement, the Veteran indicated that he experienced memory loss, impaired judgment, and difficulty in establishing and maintaining effective work and social relationships.  He also stated that he was irritable and experienced chronic sleep impairment.  

In April 2011, the Veteran was seen as part of an intake to a new Community Based Outpatient Clinic (CBOC).  At that time, he reported no significant depression or anxiety symptoms.  A July 2011 depression screen was found to be negative; despite this, the Veteran reported little interest or pleasure in doing things for several days, and feeling down, depressed or hopeless for several days.  A December 2011 depression screen registered negative, although the Veteran did report feeling down, depressed or hopeless for several days.

In April 2012, the Veteran again underwent intake procedures for a new CBOC.  When prompted, he reported no depression, anxiety, suicidal ideation, memory problems, hallucinations or delusions.  He was found to be alert and oriented times 4.  

In a May 2012 VA treatment note, the Veteran denied experiencing anxiety, depression, or panic attacks.  In August 2012, the Veteran was seen at VA for abdominal pain.  At that time, he denied depression, anxiety or panic attacks.

The Veteran underwent a routine checkup at VA in July 2012.  At that time, he initially reported no anxiety, suicidal ideation, memory problems, hallucinations or delusions.  However, it was determined that he was experiencing depression, as his house had recently burned down.

In his January 2015 substantive appeal, the Veteran reported memory loss, irritability and a tendency to isolate himself from others.  He indicated he experienced panic attacks and difficulty establishing and maintaining relationships.

Having considered all the evidence of record and the applicable law, the Board finds that a rating in excess of 30 percent for the Veteran's adjustment disorder is not warranted.  In this regard, as noted previously, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

Here, the Board finds that the Veteran's adjustment disorder symptomatology does not more nearly approximate occupational and social impairment with reduced reliability and productivity.  In this regard, there is no evidence of a flattened affect. Similarly, there was no circumstantial, circumlocutory, or stereotyped speech, and other than in his substantive appeal, the Veteran consistently denied panic attacks of any kind.  There was also no indication that the Veteran experienced difficulty in understanding complex commands; suffered impairment of short-and long-term memory beyond mild memory loss, such as forgetting names, directions, or recent events; impaired judgment; impaired abstract thinking; or disturbances of motivation and mood. 

With regard to the Veteran's social functioning, the Board finds that the Veteran's adjustment disorder symptomatology does not result in more than mild social impairment.  The evidence reveals that he had friendships and, after divorcing his wife, continued to date despite his adjustment disorder symptomatology.  

Furthermore, in regard to the Veteran's occupational impairment, the Board finds that his adjustment disorder symptomatology does not interfere with his ability to work.  In this regard, the Board notes that the Veteran worked for over 30 years for various trucking companies, with a good work history and no evidence of an inability to get along with co-workers.  The Veteran reported losing two jobs; he left one due to a back condition and the other due to the business closing.  Overall, the Veteran was able to work for many years in the same job, without any issues related to his adjustment disorder. 

The Board further finds that the Veteran's adjustment disorder does not more closely approximate the criteria for a 70 or 100 percent rating.  The Board finds that the Veteran's symptoms are not of the type and severity contemplated by the 70 percent disability rating.  While the Board notes that the Veteran had some recurrent passive suicidal ideation, his symptoms have not been shown to be manifested by obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships. 

Rather, at his examinations and VA appointments during the appeal period, the Veteran was regularly observed as clean and casually dressed, cooperative, and fully oriented.  His speech was noted consistently as normal and his affect and thought processes were also consistently positive and normal.  The Veteran's associations were appropriate and there was no indication of any hallucinations and delusions.  While the Veteran endorsed some fleeting suicidal ideation, overall he was repeatedly found not to be at risk of suicide.  He was also consistently found not to be a homicidal risk. 

The Board notes that, in his April 2011 notice of disagreement and July 2015 substantive appeal, the Veteran endorsed symptoms such as a difficulty in establishing and maintaining effective work and social relationships, memory loss, irritability a tendency to isolate himself from others, panic attacks and difficulty establishing and maintaining relationships, all of which are arguably criteria for a higher disability rating.  However, the Veteran did not elaborate as to these symptoms and overall, the record clearly shows that the Veteran's adjustment disorder has been consistently manifested by criteria warranting his current 30 percent rating.  No examiner or therapist has found the Veteran unable to establish effective relationships; the Veteran reported having friends and dating.  As for his depression, mild memory loss and panic attacks, such symptoms are contemplated by the criteria for his 30 percent rating. 

The Board also finds that the Veteran's disability picture does not more nearly approximate the criteria for a 100 percent rating at any time during this period.  The Veteran's symptoms have not been manifested by such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Veteran was consistently noted to be clean and casually dressed, cooperative, and fully oriented.  The Veteran's speech was noted as normal, as were his affect and thought processes.  There was no evidence in the record of any hallucinations and delusions.  Although there was mention of some passive suicidal ideation, such a finding does not constitute the "persistent danger" necessary to warrant a 100 rating.  The Board finds that the Veteran's adjustment disorder symptomatology does not result in total occupational and social impairment.

Therefore, the Board finds that, for the entire appeal period, the Veteran's adjustment disorder is manifested by some social impairment (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal) due to depressed mood, anxiety, chronic sleep impairment and mild memory loss, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, or deficiencies in most areas, or total occupational and social impairment.  Consequently, a rating in excess of 30 percent for adjustment disorder is not warranted.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected adjustment disorder.  See Hart, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is non-exhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of adjustment disorder that are not contemplated in the non-exhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary. 

Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Furthermore, the record reflects, as discussed previously, that the Veteran's adjustment disorder does not result in total occupational impairment.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, the record reflects that the Veteran was able to maintain employment for 30 years, and that it was a non-service connected back issue that interfered with his ability to work.  Therefore, a TDIU is not raised in the instant case and, as such, need not be further addressed.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 30 percent for adjustment disorder. Therefore, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A.  § 5107; 38 C.F.R. §§ 4.3, 4.7; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back disability

The Veteran was involved in a motor vehicle accident in November 1956, while in service.  He alleges that his current back disability is a result of that accident, warranting service connection.   

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

 Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A.  
§ 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Moreover, the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see also 38 U.S.C.A. § 7104(a) (West 2014). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id.   

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Caluza, supra; see also Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102(2015); see Gilbert, supra.

Facts and Analysis 

The Veteran's service treatment records show that, on November 10, 1956, the Veteran was a passenger in a Jeep which skidded off of a wet road and struck a telephone pole.  The Veteran was treated for lacerations of the left eyebrow and lip.  He was admitted for observation and discharged for duty 9 days later.  There was no mention at that time, or in the remainder of the Veteran's service treatment records, of any back problems.  In his September 1958 discharge examination, the Veteran's spine was found to be normal.  

In an October 2009 VA treatment note, the Veteran was seen for complaints of back pain.  At that time, he reported that the pain occurred at night when he slept.  He denied any specific trauma, but noted that he had been an over-the-road truck driver for over 50 years.  The Veteran discussed the eye injury he sustained in the in-service accident.  He was diagnosed with chronic low back pain. 

In April 2010, the Veteran was seen at VA with complaints of back pain.  At that time, he was diagnosed with spondylolisthesis and significant degenerative changes.  The Veteran asked the treating physician to opine as to a link, if any, to the in-service accident and his back.  The physician declined to do so and referred the Veteran to his representative. 

In a July 2010 treatment note, the Veteran informed his private doctor of the in-service Jeep accident, and indicated that he had been thrown from the Jeep and other passengers had been killed.  He indicated that, at the time of the accident, he experienced substantial back pain but was returned to duty.  Based on this, and in response to a question from the Veteran regarding a link between such an accident and his current disability, the doctor indicated that the Veteran's degenerative changes were "certainly consistent with" previous trauma.  However, this opinion does not discuss the disconnect between the Veteran's reported history, and that history which was documented at the time of the in-service accident.  Therefore, the Board finds it warrants little probative weight as to the question of a nexus between the in-service accident and the Veteran's back disability.  See Stefl, supra.  

In November 2010 the Veteran underwent a VA back examination.  In the associated report, the examiner noted that the file had been reviewed.  She described the in-service accident, as described in the Veteran's service treatment records, and noted that there was not mention of back pain or a back injury at the time of the 1956 accident.  The examiner indicated that the Veteran reported lower back pain that was almost constantly present, but never incapacitating.  Flare-ups were rare, and the Veteran walked without assistance.  There was no record of any injury since the in-service accident.  The Veteran was found to have chronic lower back pain with degenerative changes associated with spondylolisthesis, secondary to bilateral spondylosis.  

On the question of nexus, the examiner concluded that it was less likely than not that the Veteran's current back pain was due to his military service.  In a detailed rationale, she explained that the Veteran's service treatment records described his injuries in detail, and there was no mention of a back injury at that time.  The examiner noted that the Veteran's back was found to be normal at separation.  She acknowledged that the Veteran experienced lower back pain "off and on" since service, but that he never sought treatment for same.  

Of note, the Veteran had regular medical checkups during his 50 years of truck driving and never once mentioned back pain.  The examiner acknowledged that the Veteran had a diagnosis of osteoarthritis in 2004, but explained that it was unclear which joint was referenced and that such a diagnosis was carried over into subsequent medical records, without treatment or further detail.  The examiner found that the Veteran did not report back pain until over 50 years after the accident and there were no events in between to connect his diagnosis with the in-service accident.  Overall, the Board finds the VA examiner's opinion more probative that the private opinion as it is based on a review of the relevant medical records and lay evidence of record, and contains a detailed and reasoned medical explanation.  See Nieves-Rodriguez, supra.

In a January 2011 statement, the Veteran was seen by Dr. C.P.H., a private doctor. The doctor indicated that the Veteran had been in a motor vehicle accident while on active duty, and sustained a back injury at that time.  He diagnosed the Veteran with spondylolisthesis, bilateral lower extremity radiculopathy, and degenerative disc disease of the lumbar spine.  On the question of nexus to military service, Dr. C.P.H. concluded that it was as likely as not that the Veteran's back disability occurred at the time of his accident.  Dr. C.P.H. based his conclusion on the fact that the Veteran reported having no prior back problem, but then had a back problem after the accident.  The Board finds this opinion is not probative as it is inconsistent with contemporaneous records which show no in-service back problems or injury.  See Madden, supra (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

Based on the above, the Board finds that the greater weight of the evidence is against the claim.  The only opinions which support the Veteran's claim for service connection have been afforded little probative weight, as they are based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value). The Veteran's service treatment records document, in detail, the injuries he sustained in the 1956 accident.  These injuries consisted of facial lacerations.  The Veteran's private opinions are based on his claim that he also sustained a back injury in the accident, a fact not documented where if such an injury occurred, it is reasonable to expect it to be documented.  

In addition, the evidence also shows that symptoms were not continuous after service separation, and did not manifest until nearly 50 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  The post-service medical evidence does not show back complaints until that time, and in the October 2009 VA treatment note referenced above (and considered by the November 2010 examiner), the Veteran indicated that he did not know the cause of his back pain, could recall no specific trauma, and had been a truck driver for 50 years.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Finally, the evidence does not show that the Veteran's back disability began in service or even in the first post-service year.

The Board likewise notes that while the Veteran is competent to report back pain, he is not shown to have the medical expertise necessary to opine on the etiology of his currently-diagnosed back disability. 

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  Thus, there is no reasonable doubt to resolve in his favor, and the appeal must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R § 3.102.


ORDER

An initial disability rating in excess of 30 percent for adjustment disorder with mixed anxiety and depression is denied.

Service connection for a low back disability is denied.


REMAND

The Board notes that the Veteran's claim for an increased rating was filed in August 2007.  During the pendency of the appeal, the applicable rating criteria for eye disabilities, which are found at 38 C.F.R. §§ 4.75 to 4.84a, were amended.  The amendment was effective as of December 10, 2008.  The December 2008 revisions are only applicable to applications for benefits received by VA on or after that date.  See 73 Fed. Reg. 66,543 -66,554 (November 10, 2008).  As this claim was filed before that date, the prior regulations are controlling.  

In May 2014 and January 2015, the Veteran was provided with VA eye examinations.  Pursuant to 38 C.F.R. § 4.77 (2008), such a disability is to be evaluated using a Goldmann Perimeter Chart and such chart is to be included in the examination report.  Here, the examiner (who performed both the 2014 and 2015 tests) performed visual field testing using a Goldmann Perimeter Chart, but the chart was not included in the examination results, as required.  As a proper rating of the remaining claim cannot be performed without review of these charts, the Veteran's claim must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Goldmann Perimeter Charts from the May 2014 and January 2015 eye examinations and associate them with the Veteran's claims file.

2.  If the charts are unavailable, schedule the Veteran for a new VA examination to assess the nature and severity of his service-connected eye disability.  The entire claims file should be made available to and be reviewed by the clinician.  The Goldmann Perimeter Chart from any new examination are to be included with the examination report.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.  In doing so, the AOJ should take into account the criteria for rating disabilities of the eye prior to the December 2008 change in the rating criteria.  See 73 Fed. Reg. 6654 -54 (November 10, 2008). 

If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


